UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re Penny Ann Bradley Case No. 18-10122-jIg

Debtor Reporting Period: — 19-Dec

Social Security # 4106
(last 4 digits only)

MONTHLY OPERATING REPORT
(INDIVIDUAL WAGE EARNERS)

File with the Court and submit a copy to the United States Trustee within 20 days after the end of the
month and submit a copy of the report to any official committee appointed in the case.

(Reports for Rochester and Buffalo Divisions af Western District af New York are due 15 days afier the
end of the month, as are the reports for Southern District of New York.)

REQUIRED DOCUMENTS Form No. Document | Explanation
Attached Attached

Schedule of Cash Receipts and Disbursements
Bank Reconciliation (or copies of debtor's bank
reconciliations
ies of bank statements

Disbursement Journal!
¢ Sheet
ies of tax returns filed duri in od
of id tion Debts
of Notes, Leases, Installment
btor onnaire

 

I declare under penalty of perjury (28 U.S.C. Section 1746) that the documents attached to this report are true and

correct to the best of my knowledge an >

—_— ? }

Signature of Debtor A Date 2 I 7 [oe
f ees

Signature of Joint Debtor Date

FORM MOR (INDV)
2/2008
PAGE 1 OF 14

 
Penny Bradley
Notes to Operating Reports

The attached Monthly Operating Reports have been prepared to reflect disbursements made on behalf
of the Individual Debtor by the various non-debtor entities which were under her control. We have

attached the following schedules to this Monthly Operating Report in an effort to inform the user:

1, ASCHEDULE OF PAYMENTS MADE ON BEHALF OF DEBTOR FROM THE RELATED ENTITIES UNDER
HER CONTROL.

2. A PROFIT & LOSS STATEMENT & BALANCE SHEET FOR THE INDIVIDUAL DEBTOR.

3. A DETAILED GENERAL LEDGER EVIDENCING ALL TRANSACTIONS BETWEEN THE DEBTOR AND THE
RELATED ENTITIES.

4. AN AMENDED CALCULATION OF UNITED STATES TRUSTEE FEES, WHICH ARE INCLUSIVE OF THE
DISBURSEMENTS MADE ON BEHALF OF THE DEBTOR.
In re Penny Ann Bradley
Debtor

Cuse No,
Reporting Period:

INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

(This Form must be submitted for ench bank account maintained by the Debtor)

Amounts reported should be per the debtor's books, nol the bank statement: The beginning cash should be the ending
cash from tlie prior month or, if this is the first report, the amoun| should be ihe balance on the date the petition was
filed, Attach the bank statements and a detailed list of all disbursements made during the report period thal includes
the date, the cheek number, ihe payee, the rangaelion deserjplion, and the amount, A bank reconciliation must

be aitached for each account, [See MOR-1 (CON'T))

- of Month

IPTS

WwW
1 and Dividend I
and

Sale of
Income

Total

Mort

Other

and Maintenance

E;

Charitable Contributions

T;
Taxes = Personal

T and

_§.Ti
Other

| Reorganization Items

Total Disbursements

-End of Month (dust

 

reconciled bank

 

INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
{continuation sheet)

18-10122-(I
18-Dec

231.114
413.864

16,350

11,647
10,144

SOL
434,386
15,522

4,938

000
231.114

FORM MQR-1 (INDY)
2208

PAGE 2 OF 14
In re Penny Ann Bradley

Debtor

Dues & Subscriptions

I
: Fees

& Software

&
E. 82nd S1,
E. 64th St.

Bistro
530 EPA

Withdrawal

Case Na,
Reporting Period:

18-10122-jIg
19-Dec

B.119
294
1,101

19]
307
13,345
664
7,052
104.550

13,478
47541
618
2,425

 

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING US. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN}

TOTAL DISBURSEMENTS
: TRANSFERS TO OTHER AC
PLUS: ESTATE DISBURSEMENTS MADE BY PBOR LLC (see attached

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE

Jj

 

FOAM MOR -1 (INDY)
272008

PAGE 3 OF id
In re Penny Ann Bradley Case No. 18-10122-jIg
Debtor Reporting Period: 19-Dec

SCHEDULE OF PAYMENTS MADE ON BEHALF OF DEBTOR FROM RELATED ENTITIES

RELATED
ENTITY DESCRIPTION AMOUNT
PBOR LLC SEE ATTACHED TRANSACTION REPORT -

Less transfers between accounts =

Net Disbursements from affiliated entities $ -
In re Penny Ann Bradley Case No. 18-10122-jlg
Debtor Reporting Period: 19-Dec

 

BANK RECONCILIATIONS
Continuation Sheet for MOR-1
A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

(Bank account numbers may be redacted to last four numbers.)

 

 

 

Current Month Current Month Current Month
Chase Acct. 40165 TD Bank Acct #2697 Chase Acct. #1870
BALANCE PER See Attached
BOOKS
BANK BALANCE
(+) DEPOSITS IN
TRANSIT (ATTACH
LIST)

 

(-) OUTSTANDING
CHECKS (ATTACH
LIST):

OTHER (ATTACH
EXPLANATION)

 

 

 

ADJUSTED BANK

BALANCE *
*“Adjusted Bank Balance" must equal "Balance per Books"

 

 

 

 

 

 

 

IN TRANSIT Date Amount Amount

Amount Amount

 

OTHER

 

 

 

 

 

FORM MOR-1 (CONT)
2/2008
PAGE? OF 14
11:17 AM
02/06/20

Penny Bradley

Reconciliation Summary
TD Bank DIP 2697, Period Ending 12/31/2019

 

 

Dec 31, 19

Beginning Balance 9,354.15
Cleared Transactions
Checks and Payments - 1 item -4,416.22

Total Cleared Transactions -4,416.22
Cleared Balance 4,937.93
Register Balance as of 12/31/2019 4,937.93
4,937.93

Ending Balance

Page 1
14:17 AM Penny Bradley

02/06/20 Reconciliation Detail
TD Bank DIP 2697, Period Ending 12/31/2019

Type Date Num Name Cir Amount Balance

 

 

Beginning Balance 9,354.15
Cleared Transactions
Checks and Payments - 1 item

 

 

 

 

 

General Journal 12/31/2019 34 x -4,416,22 -4,416.22
Total Checks and Payments -4,416.22 -4,416.22

Total Cleared Transactions -4,416.22 4,416.22
Cleared Balance -4,416.22 4,937.93
Register Balance as of 12/31/2019 -4,416,22 4,937.93
Ending Balance -4,416,22 4,937.93

 

 

Page 1
11/29/2019

 

‘11/29/2019

Lilo 2019

 

02/2019

12/02, bo i9
opr
iy 02 2019
dos sihate
foohors
13 02/2019

1g o2feo19

 

13/03/2019
19/03/2019
12/03/2019

12 Sib

1203/2019

 

1p/03/2019
thy04/2019
1p 04/2019
(2042019

] Hoqe0 19

 

 

 

I 29/2019 :

ihoom
1129/2019

i e
1129 ! 019

11)29/2019

11/29/2019

 

‘W2 ofpois

 

 

VISA DDA PUR 475542
VISA DDA PUR 41 043

VISA DDA PUR 449215
VISA DDA FUE. 449215

VISA DDA PUR 4aohis

VISA DDA PUR 486948
VISA BDA PUR 449215
VISA DDA PUR oq |
eee vee PUR 4404s
VISA DDA PUR 480 66 |

VISA De FUR 449215

"VISA DDA PUR 423168

VISA. DDA PUR 443 los
VISA DDA PUR 476501

|
DDA PURCHASE 3 19851

VISA DDA PUR 449215

VISA DDA PUR 449915

VISA DDA PUR 449215
VISA DDA PUR 486048

VISA DDA PUR 486948

BARNEYS NE\

|
MARK RESTA

}

JEFFREY STEIN SA

MERCATO co MEI

DRIZLY ae LE. §

DRIZLY WIN AT’

TAA svc LONG I

eee RAST! sID

PAYPAL LYFT RID

MAMAS. daca

PAY PAL PATSYSP

PAYPAL LYFI CAI

PRET A MANG

BARREL TO BOTTL

WAWA 208
PAYPAL LYF]

eae MIDNI

PAYPAL wt RID
N

TAXI SVC LO}

 

TAXI SVC Lo}

RO

YO

a

DDA PURCHASE 23775401 WAWA 208

 

VISA DDA PUR 463422 SUSHI OF GARI

VISA DDA PUR 4435 65 PTCEZPASS
i

CON EDOFNY INTELLCK

VISA DDA PUR aagais PAYPAL MARIELL

VISA DDA PUR 449215 PAYPAL CAREFRE

VISA DDA PUR 449215 PAYPAL LYHT CA?

 

DEPOSIT TRANSFER From Checking 436042

DEBIT |

DDA WITHDRAW TWO4B447 685 3RD AVED

VISA DDA PUR 449215 PAYPAL WE

Aj

VISA DDA PUR 4ab2is PAYPAL FRESHDI
il

LY

 

 

 

UT

$285. 86

mele. 75
$1 14.94
$1 1 39
) $44.15
$42.96
“$40.12
$38.47
§22.32
$10.50
$6.00
$5.10

$1,295.05

$122.37

$75.00

$44.27
$43.81

- $12.20
$11.16
$9.96
$8.01
$654.17
$100.00
$76.43
$38.92
$8.29
$6.00

$8,175.00
$500.00
$159.77
$52.26

 

 

| $20,000.00

$10,062.85
$9,790.10

8, 675.16

$9,563.77

 

 

 

 

 

 

$9,519.62 !
$9,476.66 |
$9,436.54 |
$9,398.07
ae
$9, 365.25

$9, 359.25
89, 354. 1S
88, 058. 10
$7,936.73
$7,861.73 i

4, 17.46,

9, 73, 65

$7,761.45
$9,750.29 i
$7,740.33
$7,732.32.
$7,078.15
$6,978.15.
$6,901.72
$6,862.80
$6,854.51
$6,848.51
526,848.51
$18,673.51
$18,173.51
$18,013.74
$17,961.48

Page 7 of 10
12

12
12

12

12
12,
12)

2
12,
2
12
2
12)

12

ee

hadoi9 i

04/4019

04/9019
D5 p19
os/do19
05/2019
bsdo19
)5/4019

06/2019

 

 

06/2019

09/2019

|
vob
|

09/2019

09/2019

12/09/2019

12/09, bo

ihe
iv spor

2/09/2019

09/2019
09, pois

 

os/2o19

2/09/2019
2 o9}2019

10/2019

0 2019

 

 

 

poi,

06/4 p19

parho19

p? 19.

mpi
099 /

019

 

 

VISA DDA PUR yen

VISA DDA FUR 486

VISA DBA PUR ated ‘7

VISA DDA PUR aoae6

DDA WITHDRAW TWoacsa2 593 T

VISA DDA PUR 9a
VISA DDA PUR 486948
¥ ISA DDA PUR 486948

VISA DDA PUR 423 168

PAYPAL NECTAR

NYCTAXI3TI 6

THATS SVC ae YO

STARBUCKS STOR

EA SEAL CAF
TAX sve LO
_TARI ove Lo

PRET A MANG

DDA PURCHASE 48166601 GLA.

VISA DDA PUR 486948

VISA DDA via eee

VISA. DDA PUR 423 iss

VISA DDA PUR sels
VISA DDA PUR 420429

VISA DDA PUR 443 105

‘
DDA PURCHASE Ra nADS USPS PO3 2

VISA DDA PUR 449215
VISA DDA PUR 449215
DDA PURCHASE 319851
VISA DDA PUR 44901 5
VISA DDA PUR 4492115
VISA DDA PUR 44915
VISA DDA PUR 486948
VISA DDA PUR 4aapis
VISA DDA PUR 486948
VISA DDA PUR aus

VISA DDA PUR 423168

DDA PURCHASE 22775401 WAWA 20

DEPOSIT

ty
VISA DDA PUR 449215

VISA DDA PUR 449215 PAYPAL ae

 

TAXI svc LO

   
   
   
  
  

pee

i

TAXI SVC WO pol

PRET A MAN!

THE CARLYLE |

CARTIER

BARNEYS NEV
PAYPAL WIK
PAYPAL DICK

WAWA 208

PAYPAL HUL

DRIZLY cua !
1

ue
HO}

YO

3

PAYPAL EASTSID

TAXI SVC LONG I

UBER TRIP

TAXI SVC LONG I

TST CHOPT ¢

PRET A MANGER 0

UBER TRIP

 

 

 

$27.95

$25.56

] $15.80
$7.51
$500.00

$33.41

$20.76

$20.16

$14.98
$216.25
$26.16 :
518.96

vo 2

$l 5289, 84
$1,028.87
$222.10

| $107.45
$100.00
$99.98
$53.40
$34.56
526,98
$26.32
$21.36
$19.81
£17.16
$15.01
$12.49
$10.58

$34.74
$33.18

 

 

 

pore th ey

$10,000.00

 

 

$17,933.53

1
i

$17,907.97

$17,892.17.

SIT A5A.GG.

$17,384, 66
$17,351.25
$17,330.49

$17,310. a3

vr Te At

$17,052. 94

| $17,033.98

ts, 728.61
$14, tt a4
$14,270.19

$14,170.21

$14,116.81

$14,007.59

$13,987.78.

$13,970.62
$13,955.61

$13,943.12

$13,932.54

$23,932.54

$23,897.80

$23,864.62

sly,18 43

$14,055.27
$14,028.95 |

$17, 299 35

$14, 699. 4

$14,370.19

$14,082.25

Page 8 of 10

 

 
1a 0/201 oF

 

12

12/11

12
12
12
12
12
12
1
12

12

 

13/2019

vis

16/2019
ne
16/2019
lb
16/2019
16 lois
16/2019
16) 019
16/2019
L6ho19
16/2019
|

 

 

VISA DDA PUR 486988

VISA DDA PUR 449215

 

 

VISA DDA PUR 44925

h

VISA DDA PUR 416407

WIRE TRANSFER OUTGOING Jack Bradle

VISA DDA PUR 469216

VISA DDA PUR 469216
VISA DDA PUR 449308
WIRE TRANSFER FEE
VISA DDA PUR 416407
ost
VISA DDA PUR 443 106

VISA DDA FUR scat

VISA DDA PUR 423 168
VISA Be ha 434285
VISA oe PUR 443 3106
VISA DDA PUR #8604
VISA DDA PUR 486948
¥IGA DDA rue 486948 |

4
VISA DDA PUR 425 He

COMCAST 8993113 440313586

VISA. DDA PUR 44921 5
VISA DES PUR 449215
DDA PURCHASE 3 19851
VISA DDA PUR 449215
VISA DDA PUR 443106
VISA DDA PUR 486948
VISA DDA PUR 486948
VISA DDA PUR 486948
VISA DDA PUR 44g21s
VISA DDA PUR 449215
VISA DDA PUR 4scbas
VISA DDA PUR 4692.16

 

TAXI SVC LONI

UBER TRIP

NYC TAXI 1246

12

ZITOMER PHARMA

ZITOMER PHARMA
SUR LA TABLE

PAYPAL LYFT)
PED OFFIC2
AMZN MTP U

GI

84

190
|

Ut

TAXI SVC LON I

PRET A MONG
COOKSHOP RE
cee COM
TAXI svc LON
cel au NEV

TAXI svc LONG I

PRET A MANG

PAYPAL TICKET
PAYPAL LANAI
WAWA 208 ;

RO

PAYPAL GINALAF

 

AMAZON CO

414

TAXI SVC WOODSI

TAXI SVC LO 6 I

TAXI SVC ASTORI

PP GOOGLE §

ORA

PP GOOGLE GOOG!

TAXI SVC NE

APPLE COM

 

YO
L

iy

RID

TA

$10.76

$9.80
$2,200.00

576.44

$34.56 |
$29.28

$25.76
$25.00

$22.86

$20.66

$37.01

$26.16
$1.84
$239.25
$33.71
$32.76
$26.16
$19.56
$10.32
$247.37
$128.80
$125.00
$46.76
$45.44
$26.95
$23.76
$22.56
$20.16
$19.99
$19.99
$19.56
$17.41

 

 

 

$23,853.86 |
$23,844.06
$21,644.06
$21,567.62
$21,533.06
$21,503.78
$21,478. 02
(821,453 0
$21,430 16
$21,409.50

$21, 372 49

$21, 346. 33
$21, 344. 49
$21,105.24

$21,071.53 |

$21,038.77
$21,012.61
$20,993.05
$20,982.73 i
| $20,735.36 |
$20,606.56 |
$20,481.56
$20,434.80
$20,389.36
$20,362.41
$20,338.65
$20,316.09
$20,295.93
$20,275.94
$20,255.95
$20,236.39 |
$20,218.98

Page 9 of 10

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/16 big VISA DDA PUR 48694 ! l :
4 : 8 TAXISVC LON I $17.16 | $20,201.82
12H16/2019° VISA DDA PUR 449215 PAYPAL AGASERV _ $16.00 moiksaa’
aa < " a 2 7
1a 6rap19 VISA DDA PUR 469216 AMZNMKTPUSTS $15.22 $20,170.60
. 12/16/2019 VISA DDA PUR 469216 APPLE COM BILL $14.14 $20,156.46
12/ L6/2)19 VISA DDA PUR 469216 APPLE COM BILL $9.99 ' $20,146.47 |
12/16/2019 VISA DDA PUR 469216 APPLE COMBILL $9.99 $20,136.48
. fer tet tm i ie s s , :
12/16/2D19 VISA DDA PUR 469216 STARBUCKS STOR $4.30 $20,132.18
12/ 7/2) 19 VISA DDA PUR 449398 ATTBILLPAYMED $452.83 $1 0,679.35 :
j 5 —
12/17/2019 VISA DDA PUR 443565 PTC EZPASSA $100.00 $19,579.35
12/ 7/2p19 VISA DDA PUR 470752 FRED S RESTAURA $84.06 $19,495.29
12/ 7/2 pis VISA DDA PUR 427539 BASICS ON BROAD $35.87 $19,459.42 i
12/17/2019 VISA DDA PUR 449215 UBER TRIP $34.64 | $19,424.78
k | ho ee . a 4
12/ ae i VISA DDA PUR aisay7 NYC TAXI 1246/12 $28.30 $19,396.48
12/ 7/2019 VISA DDA PUR 449215 PAYPAL EASTSID $26.32 $19,370.16
12/17/2019 VISA DDA PUR 469216 AUDIBLE US QW/1Y: $14.95 $19,355.21 °
12/ 7/2019 VISA DDA PUR 416407 NYC TAXI 1246 12 $12,30 $19,342.91
‘ _ i a — imi st 1 4 ny - - ak st
12 mp VISA DDA PUR 486948 TAXI SVC 41 25|36 $11.76 $19,331.15 -
| |
Check Transaetions | |
Nu be Dat Amount Number Date Amount euitie Date Amount
1677 || 11/4/2019 $132.00 |
169 |) 1422/2019 $7.20
170 |. 10/31/2019 $2,656.54
17 1144/2019 $781.00
17 1425/2019 $250.00
180 | 11///2019 $1,050.00
18 | 11]}/2019 $25.03
IB2 | 11/$/2019 $195.00
18 11{§/2019 $85.00
18 11/6/2019 $326.66
1B 11/4/2019 $278.60
1B 11/22/2019 $432.82
20h | 10/29/2019 $1,500.00
2p8 | | 11/22/2019 $420.00
2pr | 5/2019 $22.58
2p 26/2019 $1,328.27
2p0 | 2/2019 $970.70
23 | 22/2019 $737.26
2s | | 75/2019 $563.52
|
Page 10 of 10
 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

ark
merica’s Most Convenient Bank®
PENNY BRADLEY
DIP CASE]18-10122 SDNY
40 E 78THIST APT 11F
WEW YORK NY 10075-1830
|
| 039 / Chapter 1 |) Checking 697
| Tt : go faa, Spee esse a ‘ La 43 T t re —_ anne . :
| Statement Begining Balance As Of; 12/18/2019 | $19,331.15
Plus 4 Deposits and Other Credits $759.13
Less 121 Checks,and Other Debits $18,067.34
| Staloment Balance As Of: 01/07/2020 $2,022.94
, f 1
Tyan stony Date
Date Description Debit Credit Balance
!
12}18/2019 VISA DDA REF 449215 PAYPAL UNCQMM $166.31 $19,497.46
12/18/2019 VISA DDA PUR 498750 FORTNUMANDMA! $288.35 $19,209.11
| i | | (
12}18/019 VISA DDA PUR 449215 PAYPAL LUKESBA _—‘$47.78 $19,161.33
1218/2019 VISA DDA PUR 469216 AMAZON COM|MEI $34.50 $19,126.83
12 VISA DDA PUR 44921 5 UBER TRIP $28.62 i $19,098.21
12 18/2019 VISA DDA PUR 449215 PAYPAL CHOPTCR $21.98 $19,076.23
12 iors COLUMBIA GAS PA SERV PYMT $278.86 $18,797.37 |
12/19/2019 VISA DDA PUR 449215 PAYPAL LANAIYA $125.00 $18,672.37
12/19/2019 VISA DDA PUR 449215 DRIZLY DR fe $71.28 $18,601.09
12/19/2019 VISA DDA PUR 469216 AMAZON FRESH C $49.10 $18,551.99
12/19 019 VISA DDA PUR 443106 AMAZON COM|CT6 $27.75 $18,524.24
12/19/2019 VISA DDA PUR 469216 AMZN MKTP US M: $24.48 $18,499.76
a a aD eon ai sess
12 is 19 VISA DDA PUR 443106 AMAZON COM {190 $23.94 818, 495. 82
12/19. Ts VISA DDA PUR 486948 TAXI SVC LONGI $18.96 | | $18,456.86
12/19 I VISA DDA PUR 449215 PAYPAL SANMAT — $16.07 $18,440.79
tahor o19 VISA DDA PUR 449215 PAYPAL AMBER8C $13.48 $18,427.31
12]}9 19 VISA DDA PUR 416407 NYC TAXI 1246/12 $12.80 $18,414.51
12 *e VISA DDA PUR 469216 STARBUCKS STOR $8.34 $18,406.17
|
| |
| Page | of 5

 
 

2/20/2019
12/20/2019

12/23/2019

12/23/2019
12/83/2)

 

 

12/06/2019

12/28/2019
12mpahis
12/28/2019
aaa
12/23/2019
12/Psabi9

bh
1

3/2 9

 

 

 

12) abs i
ne

12/20 bis

ifsc

12/28/2019

 

 

VISA DDA PUR oe

(46

VISA DDA PUR 413
VISA DDA PUR a86q4s

VISA DDA PUR 424760

VISA DDA PUR 486948

VISA DDA PUR 486948

i
VISA DDA PUR 449215

VISA DDA PUR i is

VISA DDA PUR 443 106

VISA DDA PUR nei

VISA Be PUR 469216

VISA DDA PUR 4 16407
VISA DDA PUR 443 Ibs
VISA DDA PUR 449215
DDA PURCHASE 00d
VISA DDA PUR saaS

DDA Bee 48 166601 CITARELLA

VISA DDA PUR 449215
DDA PURCHASE 0001

VISA DDA PUR 449215
VISA DDA PUR 469216
VISA DDA PUR 449215

DDA PURCHASE 53007901 BUTTERFIEI

VISA DDA PUR 449215
VISA DDA PUR ateao
VISA DDA PUR 449215
VISA DDA PUR 469216
VISA DDA PUR 469216
VISA DDA PUR 469246
VISA DDA PUR 449215
VISA DDA PUR 44sahs
VISA DDA PUR 449215

JOE THE JUIC
TST TWO HAN

TAXI SVC BRO

FINE CLEANER

TAX] SVC wa
TAXI SVC LO

SEAMLSS TRID

 

AMEN MKTP U
AMZN MKTP 4
1ST CHOPT o
AMZN MKTP U
FEDEX 940433]

AMZN MKTP U

PAYPAL HOTE

WIEEIAMS sO]

PAYPAL BoM

SPOTHERO 844

WILLIAMS S0}

AINT

856

NOM

PAYPAL FRESHDI

AMZN MRTP U
PAYPAL LANA

WORLD OF WIN

FEDEX 779091 1
SEAMLSSBAW.
COA CHEAPOA
AMAZON COM
AMAZON COM
SEAMLSSSUNN

UBER TRIP

PAYPAL LYFT]R

8 07

 

LD Nv

=.

RC
IRC

42

YSU

 

 

NOM

GRC

$7.84

$94.51

$45.96

$38.00
$36.96

$35.16

$21.56
$18.99
$18.01
$16.49

$14.92
$13.60

$7.61

$969.09

$449.92

$278.16

$254.19

$224.00

$185.03

$132.35
$130.60
$125.00
$98.88
$78.29
$76.11
$52.69
$37.94
$32.93
$32.63
$31.08
$26.60

$24.74

 

 

 

 

$18,398.33
$18,303.82
$18,257.86 |
$18,219.86

$18,182.90

$18,147.74
$18,126.18

518,107.19

$18,089.18

$18,072.69

$18, 057. 77
$18,044.17 |
$18,036.56
BIT 067. wT

$16, ae 55

$16,339.39

$16,085.20
$ 15,86 1.20
$15,676.17
$15,543.82
$15,413.22 |
|315,288.22
$15,189.34
$15,111.05
$15,034.94
$14,982.25
$14, 944.31 |
S14, al 1, 38
B14, 878. 75
14,847.67
514,821.07
514,796.33

Page 2 of 5

 

 
—

{2apo1s

12/23/2019
t.. .J ;

 

12 parjors
12 D4/30 19
2 Paps
12424/2019

24/ bis

12 24/3019

Fo

12

12/P4/ 019
allel
12/06/2019
ier
12/26/2019
12/26/2 19
12/

ter

5/2 19
ba
12/26/2019
12 ieee

12/26/2019

sid
12/24/2019

 

 

7

a =

17)

17]

 

 

VISA DDA PUR 416407
‘ F Poa { i

VISA DDA PUR 486948
VISA DDA PUR 416407
VISA DDA PUR pial ay,

VISA DDA PUR 469 16
Yas BDA PUR 471705

CHAMPION PARKING CHECK PMTS

VISA DDA PUR aeas
CHECK

i
a

VISA DDA PUR 469216
VISA one ae 480197

VISA ppA PUR 449215

DDA PURCHASE 48166601 CITARELLA

VISA DDA PUR 416407
VISA DDA PUR 47 1705
VISA DDA PUR 471705 |
VISA DDA PUR 449215
VISA DDA PUR 416407
VISA DDA PUR 490641
VISA DDA PUR 486948

VISA DDA PUR 449215

DDA PURCHASE 00256482 JOHN VARVA
AMERICAN ATROO

VISA DDA PUR 443 106
VISA DDA PUR 469216
VISA DDA PUR 4492 15
VISA DDA PUR 449215
CHECK |
VISA DDA PUR 416407
VISA DDA PUR 41 6407
VISA DDA PUR 490641

CHECK

SPECTRUMNYC CHKPAYMENT

NYCTAXI3D55

TAXI SVC LONG I

NYCTAXI2K94

NYC TAXI 1246 12
AMZ FRESHTIP XB
AIR FRANCE 4577

PAYPAL FD ) WINE

AMAZON COM|MT:
PJ CLARKES LINCC
PAYPAL et

FEDEX uaa |
AIR FRANCE 0574
AIR FRANCE 0 574

SEAMLSSIOHN Ton

|
FEDEX 779170672

WHITEPAGES
TAXI SVC LONG

AMERICAN AIRO0

FLEISHER 8 UES
UBER TRIP

PAYPAL EASTSID

 

 

FEDEX 779217107

NYC TAX] 1246 |

SPK SPOKEO SEAR

bo

 

$23.75

318.96

$17.80

$14.80

$5.00

$1 945.56
$1,050.00 ;

$440.83

$300.00

$216.00

$175.14
$1 50.81

| $147.37
$56.63
$38.94 |

$38.94

$21.54

$10.56
$394.59
5180.00
$125.01
$50.60
$34.09
$26.32
$23.59
$18.21
$12.95
$9.95
$1,328.27
$31.51

 

 

$14,772.58 ;
$14,753.62 _
$14,735.82
91472 1 rv

$14,716.02 |
$12,770.46

$11,720.46

| $11,279.63

$10,979.63
$10,763.63
$10,588.49 |

$10,437.68

$10,290.31
$10,233.68

$10,194.74
$10,155.80
$10,134.26
$10, 123. 1]
$10, ] 12.23
$10,101.67
$9,707.08 |
$9,527.08
$9,402.07
$9,351.47
$9,317.38
$9,291.06
$9,267.47
$9,249.26
$9,236.31
$9,226.36
$7,898.09
$7,866.58

 

 

 

Page 3 of 5

 

 
12/80/2019
12/R0 019
12/80

12/80/2019
12/ 072019

i2fRor2019
12 obs
12/40/2019
12h b/api9

12// p/2019

12/31/2019

 

01/02/2020

O1/ hao

01/02/2020

 

 

o1M2/2 20
01/02/2020
01 abe

OA /2020

01/03/2020

01K sp

 

 

lage7/4019

bo
12/60 19
12 anpi9

12 02 19

12/5 Tae

Lah /2bi9
: pe! ee

174

 

 

VISA DDA PUR 469216

VISA DDA REF oe

VISA DDA PUR 44905
VISA DDA PUR 449215
VISA DDA PUR 44921 5
VISA DDA PUR 449215

CHECK

DDA PURCHASE 53007901 BUTTERFIE] b MV

VISA DDA PUR 4490s
VISA DDA PUR 449215

|
VISA DDA PUR 449215

VISA DDA PUR 469216
VISA DDA PUR 469216

VISA DDA PUR 469216

VISA DDA PUR 469216

VISA DDA PUR 475542

ata
VISA DDA PUR 469216

DEPOSIT

DEPOSIT

DDA PURCHASE 48166601 CITARELLA

VISA DDA PUR 4a92| 5
VISA DDA PUR 449215
VISA DDA PUR 469216
VISA DDA PUR 469216
VISA DDA PUR a4oats

VISA DDA PUR 449215

CONEDOFNY INTELLCK

VISA DDA PUR 427539

Ey
VISA DDA PUR 427549
VISA DDA PUR 486948

VISA DDA PUR 436948

VISA DDA PUR 420785

AMAZON co 'M3

SPOTHERO 844/356

PAYPAL HOTELS ¢
PAYPAL MICHELL
SPOTHERO 8441356

INSTACART

SPOTHERO 844)556
PAYPAL GRUBHU]
PAYPAL GRUE hui
AMAZON COMITKE
AMAZON com MA
AMZN MESTP US PP
APPLE com BILL
MARK RESTAURAT

AMZN MKTP Us 94

PAYPAL BRITISH

 

PAYPAL GRUBHUI
GOOGLE el F

WWW COSTCO/CO
SPOTHERO 8441556
SPOTHERO 844 1356

HARI NYC
HARI NYC
TAXI SVC BROOKL
TAXI SVC ASTORI
THE TRUSTFORTE

 

 

 

$19.15

$800.25

ra7a.0 00

$224, 00

$221 56

$177.35
$176.11

$128.00
$113.88
$44.48

$15.50
$14.03

$11.97
$4.99
$720.59

$9.79

$178.38
$138.58
$28.69
$2.40
$390.19
$168.00
$112.00
$88.25
$25.00
$25.00
$17.16
$16.56
$1,760.00

 

 

 

5128.00

432.82

$32.00

|

 

 

$7,847.43 |
$7,975.43

$7,175.18

$6,800.18

$6,576. 18
86,354. 62
$6,177.27
$6,001 16
$5,873.16 |
$5,759.28
$5,714.80 i
$5,699.30
$5,685.27
$5,673.30
$5, 668.31
$4,947.72
$4,937.93
$5,370.75 |
$3,402. 15 |
$5,224.37
$5, 08s. 79 |

$5,057.10
$5,054.70

$4,664.51
$4,496.51

| $4,384.51

$4,296.26
$4,271.26
$4,246.26
$4,229.10
$4,212.54
$2,452.54

Page 4 of 5

 

 
In re Penny Ann Bradley Case No. 18-10122-jIg
Debtor Reporting Period: 19-Dec

DISBURSEMENT JOURNAL

CASH DISBURSEMENTS

Date Payee Pu Amount
See Attached Transaction Details

Total Cash Disbursements

 

BANK ACCOUNT DISBURSEMENTS
Payee Pu Check #

 

Total Bank Account Disbursements

 

| Total Disbursements for the Month | 34,417 |

FORM MOR-2 (INDV)
2/2008
PAGE 8 OF 14
In re Penny Ann Bradley Case No. 18-10122-jIg
Debtor Reporting Period: 19-Dec

BALANCE SHEET
The Balance Sheet is to be completed on an accrual basis only, Pre-petition liabilities must be classified separately from

post-petition obligations

 

ASSETS BOOK VALUE AT END OF BOOK FALUE ON
CURRENT REPORTING PETITION DATE OR
MONTH SCHEDULED AMOUNT

 

 

 

 

 

SCHEDULE A REAL PROPERTY

Primary Residence

ther Property (attach schedule 2,272,398 2,113,

TOTAL REAL PROPERTY ASSETS 2,272,398 2,115,000

 

SCHEDULE B PERSONAL PROPERTY
Cash on Hand
Bank Accounts
i ts

Household Goods & Furnishin
Books, Pictures, Art
Wearin rel
Furs and Jewel
Collectibles 10,000
Insurance Policies

uities
Education IRAs
Retirement & Profit Sharin
Stocks
Partnerships & Joint Ventures
Government & C é Bonds
Accounts Receivable

limony. maintenance, f settlements
Liquidated Debts
uitable Interests in Schedule A

ingent Interests

r Claims
Patents &
Licenses & Franchises
Customer Lists
A Trucks & Other Vehicles
Boats & Motors

ireraft
Squi

Electronics
Inven
Animals
Cc
Farming E
Farm Supplies
Investments in Di Entities
Other Personal Pr attach schedule
TOTAL PERSONAL PROPERTY (969,160 (89,099
TOTAL ASSETS 1,303,239 025,936

l,
7,000

(1.013.748 (140,906

 

FORM MOR-3 (INDV)
2/2008
PAGE SOF 14
In re Penny Ann Bradley Case No. 18-10122-jIg

 

 

Debtor Reporting Period: 19-Dec
LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF BOOK FALUE ON
CURRENT REPORTING PETITION DATE OR
MONTH SCHEDULED AMOUNT

 

 

 

 

 

LIABILITIES NOT SUBJECT TO COMPROMISE [Pi
Federal Income Taxes (not deducted from es)
FICA/Medicare (not deducted from es
State Taxes (not deducted from
Real Estate Taxes
Taxes (attach schedule
TOTAL TAXES
Professional Fees
Other Post: ition Liabilities (/ist creditars)

AL POST-PETITION LIABILITIES

 

LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt 975,000 1,625,000
Priority Debt - 10,000.00

Unsecured Debt 45,000 419,000
TOTAL PRE-PETITION LIABILITIES 1,020, 2,054,

 

 

TOTAL LIABILITIES | 1,020,000 | 2,054,000 |

FORM MOR-3 (INDY)
2/2008
PAGE 11 OF 14
PL dO ZL AD¥d
so0ze
CACNI} F-HOW WYO

 

 

 

 

 

‘sqap wouyyad-jsod anp ised Aue dud oy spuayut soigag ay) UaYyAL pue Moy ULEPdxg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIFZZLOL-8L “ON aseg

VIN| s1gaq uonnad-jsog [E}0],
(4O}Ipad JS1}) Wap UOTINAgG-3S0g 1YIC
$09.] [BUOISSajO1g
SJUSWUAR
uolsajolg ayenbapyAqaq painaas
way
asEs}LIOyy
[EIO |, 16 AG 06-19 O9-LE QE- qualin?)
Ing Ise SXEQ Jo quinn
SLEAd NOILILAd-LSOd GIVdNO JO AYVIAANS
990-61 :poLiag Suyaoday 10193

 

Aa|peig uuy Auudag as uy
In re Penny Ann Bradley Case No. 18-10122-jlg

 

 

Debtor Reporting Period: 19-Dec

 

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

MONTHLY AMOUNT PAID: J TOTAL UNPAID POST-
NAME OF CREDITOR PAYMENT DUE DURING MONTH PETITION

 

TOTAL PAYMENTS

INSTALLMENT PAYMENTS

PAYMENT AMOUNT &
TYPE OF POLICY CARRIER PERIOD COVERED FREQUENCY

 

FORM MOR-5 (INDV)
2/2008
PAGE 13 OF 14
In re

Penny Ann Bradley
Debtor

DEBTOR QUESTIONNAIRE

Case No, 18-101 22-jIg

Reporting Peri

 

Must be completed each month. li the answer to any of the
questions is “Yes”, provide a detailed explanation of each
item. Attach additional sheets if necessary.

Yes

No

 

Have any funds been disbursed trom any account other than a
debtor in possession account this reporting period?

 

Is the Debtor delinquent in the timely filing of any post-petition
tax returns?

 

Are property insurance, automobile insurance, or other necessary
insurance coverages expired or cancelled, or has the debtor
received notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paying any insurance premium
payment?

 

Have any payments been made on pre-petition liabilities this
reporting period?

pa

 

Are any post petition State or Federal income taxes past due?

 

Are any post petition real estate taxes past due?

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting
period?

Peps dss

 

oa Oo 28 ~~) OO tA

Are any amounts owed to post petition creditors delinquent?

 

Have any post petition loans been received by the Debtor trom
any party?

oies

 

Is the Debtor delinquent in paying any U.S. Trustee fees?

 

 

Is the Debtor delinquent with any court ordered payments to
attorneys or other professionals?

 

 

 

 

** Note to Question |]

There have been intercompany transfers between the various entities. The Debtor owes this
money to the different entities (inter-company) based upon transfers made by the non-
Debtor entities. Some payments and disbursements were made on behalf of the Debtor and

others were made and are deemed Due To/Due From transactions.

19-Dec

** See Accompanying
Footnote

FORM MOR-6 (INDV)
2/2008
PAGE 14 OF 14
L abeg

 

8S°6E2'ea7z')

 

00'000'8

 

00°000's

b2er0'908'2

 

000026
0000S

Le B6e'2L2'2

 

be O68 LP

28259 SLE
GE GPS'9S|.

oo-o00'OS!'L
00'000"059

o0'000"s
OOO0L'S
oooSE
oo'o00°0L
00°000'|

£9°908"0E0'L-

 

9S'9tZ'SE0'!-

 

9S°9r2'St0'L-

 

Br ORP'LE
82'E09' 1 86-
z9°9S9'0L
#6'9r0'Od-
BL E62 Ler-
Pe'eSe'06z

£6 LE6'y

 

£6 AEG'P

 

6b ‘Fe 93g

SLASSV TVLOL

SIOSSY JAYIO (EO)

OuleWwyy - ysodag Aunsasg
sjassy J8Y10

SJ9SSY Paxty |E}O)

Jaaoy abuey asa,
quawidinby spods

Auadoig Jeay (e]0)
OD 31215 ‘anuary joedso.g OFS |EIOL

JBYIO ~ 10D B]e}g ‘anuUeay Iadsolg OFS
¥ Wedsold OFS AcudW| pjoyaseay
19D S215 ‘anuaay j2SdS014 OFS
Sp idy ‘jaans ule; sor
}23JS Pilg ISeQ Sz
Apadosg jeoy
Alajamar
sBulysiuing 9 Spoos proyssnoy
$9)u02723/4
SE|qNIaljop
Jeangooy @ Buryio)5
S}essy paxi4

Slassy JusuINg [eyo],
SJassy JUaLIND JayIO [EOL
Sonquy papseBassiq ul ysanu] [e}OL

Avg ssuaduig

4oOad

YS Pigg ISE

ousig

VS WPS “3 cS

‘YS "PUZB A OF

Sayjug paprebaisig uy ysaAu|
Sjassy Juang J9WI10

SHulAeS/Buyyoayg (e}o)

L692 did YUEG OL
sbuyaes/buryaay
syessy Jueung
SLASSYV

6L0Z “Le Jaquiaaagq jo sy
jesys souerjeg
Aajpeig Auuag

sIseg jenuooy
ozg0/20

WY O02: bb
Zabeg

 

SS°GEC'E87Z' |

 

ec Gte'co7

 

Leele'062-

22 Z2r's0e-

LS rer Z98

oo"000'0Z0'L

00°000'0Z0'L

00'000'0Z0'L
00'O00'Sr

 

 

 

oo'000'SF

oo 000'S/6
oo 000"S46

 

61 ‘Le Jaq

ALINOA F SSILITISVIT WLOL
Aqinby yeyoL

@WODU] aN
sBujwey paurejay
UO 18N

AinbS

SANINGeN 1E}O |
Sanger] ws) Buo7 je}0)
Iwodwog o} y2efqng saqqer [eIOL
SAMIGeIT PaunsasuH |EIOL

aseyy ueBioyw df oy ang
Sanger] paunsesuy

Sanger] paundag [eyo

Ue}o1g Oj ang
saniiger painsag
lWoudwo? 07 aIGns seniqeiy
samiiqer we, Buoy
sanipiqery
ALINDS 2 SSLLITISVWIT

6L0Z ‘LE 4aquiacag jo sy
Jeoys souejeg
Aajpeag Auueg

siseg jenuooy
oz/90/z0

WY O2-bb
11:20 AM Penny Bradley

02/06/20 Profit & Loss
Accrual Basis December 2019

Ordinary Income/Expense
Income
Other Income

Total Income
Gross Profit

Expense
Bank Charges & Fees
Consulting Expense
Dues and Subs
Household Goods
Insurance
Meals & Entertainment & Hygiene
Rent & Lease
Travel
Utilities

Total Expense
Net Ordinary Income

Other Income/Expense
Other Expense
US Trustee Fee

Total Other Expense
Net Other Income

Net Income

Dec 19

10,000.00
10,000.00
10,000.00

25.00
375.00
792.98

4,157.80
1,628.27
8,491.53
8,175,00
9,426.26
1,320.79

34,392.63
-24,392,63

23.59
23.59
-23,59
-24,416.22

Page 1
.aBbeg

 

 

 

 

00°0 Jassy pezuoGayeoury jeyoL
00°0 jessy pazwoBbajyeoup
000 SH 0} UEOT JE}OL
o0°O $y 0} ueO7
00°0 UNS 0} UBOT E}OL
ooo UlAa} 0} UBC]
9S 9RL'SCO'L- 00°000'0Z 00°0 saljuy papieGausig ul }sanuy je}OL
00°0 JaUIO - Sau papreGausig ul ysanuy [e}OL
00'0 JaYIO - S3QUQ pepseHaisig ul }saAu|
6r'08F' LE ABQ aduadxig jeyOy
6r'08r'L6 aag aouadxig
gz €09'L86- YO8d IFO,
82°09" 1 86- 408d
z9'ese'OL YS Pleg SEQ EOL
z9'ece'OL 4S Pugg yseg
6 'Sr0'0z- ouqsig |e},
#6'9r0'0c- omsig
6262 L2r- 00°000'0z 00°70 4S U9 “3 cS IBOL
62 E62 LzZr- o0°000'0Z “of ployasnoy = ~“aWasunquuiay * FE 6LOZ/LEEL jewinor jesauacy
62 £62 L0r- FS U9 “3S
PE ese 06z VS “Pugs “3 OF IP}OL
Pe BSe'06z 4S ‘PUTS "3 OF
9S°9rL'SLO'L- saljquy papseGaisiq ul ysaauy
00°0 Jessy AUOWWAALY [E}OL
00°0 Jessy Aojuaau
€6°/E6'7 ce Ole 00°70 £69¢ did 4Ueg QL IF}OL
6 LE6'r ce Ole “OD Ployssnoy =I Puooe OY * Pe 6LOZ/LEreL Jewinor jesauacy
Sl PSe'6 £692 dig 4ueg dL
000 asuadxy jSaajuy [BJO]
ooo asuadxy jsaaquy
00°0 OZ8- SSWHD IEJOL
00°0 OL8L SSWHD
00°0 S910 SSWHO IE}OL
ooo $910 SSVHD
aoueleg wpaD ygeq ids oway awen Ipy win ayeq adAy

 

6L0Z ‘Le Jequiacaq jo sy
Jabpe7] je1auay
Aajpeig Auuag

siseg jenoy
oz/90/20

WY L2--b
z abed

00°0 Z Xawy 0} ang |e}OL
00°70 Zz xowy Oo] eng
ooo xa O} ang |e}oL
ooo Xow 0} ang
00°000's oulrewly - ysodaq Awinsas jeyoy
00°000's OUIeW|Yy - isodag AUN2as
000026 Janoy aBuey ao1ya,, |e}O]
00°002'6 JaAoy aBuey ajaiyay,
0000S juawidinby spods eyo)
00°00S quawidinby spiods
Le sbe 2l2'c

Apedoig jeay jeyoy

 

 

 

 

00°0 JOUWIO - Apedolg Bay jEJOL
ooo 4ayujo - Auadolg jeay

LZ B6e'ZLP [09 a}e}5 ‘anuany yoadsolg OG [BIOL

ZO ZS8'SLE JAUIO ~ [19D Belg ‘enuany padsog YEG |eIOL

eo eS8'SLe 49UIO - []9D aye}5 ‘anusay joadsoug oes
6E'SPS'SSL Whedsog ofg soudw| pjoyssee7 jejo)

6e SPSS ¥ }adsolg 0¢g Aodwy pjoyasea7

be e6e clr , 19D aye}g ‘anuany joedsoig O¢g

O00 000'0SL'L Sp idy ‘jeans UleEW SSP IEIOL
c0'000'0S1'1 S-p dy ‘eas UIEW SSP
o0°000"0ss JONS PIES SEQ Sep |e}OL
00°000'0S9 NS PAE ISEQ Ser
Le'e6e'Z2'2Z Ayadoig jeay
o0°000"2 Asajamar |B}OL
oo 000" Kajama
O0°OOL'S SBuysiwin4 ¥ Sspoos pyoyasnay jejo)
O0°O0L’S sBurysiuiny 9 spoog pjoyesnoy
oo'Ose SIUOIa]J BOL
o0°OSE S31U01}28/9
00°000'0L SAQNIDIJOD |eIoL
00°000°0L sajqiaa|jo4
007000": Jeamjooy 2 Buiyyojy jeyo
oo°000'L Jeamjoo4 9 Bulujol5

aouejeg Wpas yqeq mids owe; owen [py wn ajeq adky
6102 ‘LE Jaquiesag jo sy siseg jenis.y
Jabpa jeiauay 0z/90/Z0

Ao|perg Auuadad WY LZ:bb
€2beg

00°0
00'0

oo0"0
o0'o

00°0
00°0

00°0
00°0

00°0
000

Lo ver 29B-
LS rer ege-

00'000'020"1-

 

000
00°0

o0°000'St-

 

00°O

00°0

00 000'S*-
00°000'St-
00°0

o0°0
o0'000'St-
00°'000'S26-

 

000

00'o

00'0

00'0
00°000'S6-
00°000'S6-
00'000'S6-
00°000'0Z0'L-
oo'0

000

asuejeg upeun ged

wids

ous

aweN

Ipy

SuajSUEI) “Gg Aad je]O,
Suajsueal "g Auuag

sasuadxy jeuasiag 9 AEG SJOUMQ |EIOL
Sasuadxg jEuosiag 9 APG SsauMO

JUSWISAAU] SJOUME [E]OL
JUSUNSAAU] SJOUMO

Aynbs aouejeg Guruadg jejo,
Ayinby sauejeg Bujuado

Aynby sourjeg Buiuadg je}o,
Ainbg asuejeg Guiuadg

UBON 19N IEIOL
UO 18N

IwoIduOD oF JIsIQnS SorIgEry (EOL

JBYIO - |wOdWOD o} JOSIgng saNyiqer Je}OL,
J8YIO - JWOIdWOD oF J—aIGnS saNqer

Sen IGEN] PaINdasUr) |ejoL

JAYIO ~ SAINIGeI] Paundssun je}oL
J9YIO ~ SOGIIGE!] Paunossuyy

asey9 UPBOW df o} ang jejo,
@2seu9 uebiow df olang

ssaidx3 UeouaWY elo]
ssoudxy uesvoewy

SaniIGer painsasury
Saluligel] painses jejoy

JBYIO ~ SAHIIGer] painses je}0,
3410 - SANWIQer] paunsag

J2A0% PUB] 0} ANG je}OL
JaA0Y PUP OF ang

UBjaJg O} ang [ejoL
UE}Ig O} sig
SalIqer] painsag
(wosdwio; 0} yaMgng saniiqe:y

Aa|pelg piAeq 0} eng [e}oL
Aa|pesg piaeg 0} ang

wIny ajyeq ada

 

6102 ‘be Jaquissag jo sy
JaBpa7 jesauasy
Aa|peig Auuag

SISEg jenu20Vy
oz/90/Z0

WI be-bb
-abeg

 

 

 

00°000'2 Seed JeyOlg |E}OL
oo'000°2 saad Jayo1g
ge'9e9'z 00"0 o00°Ge saa4 9 sableys yueg [eyo
SE'889'Z oo°S2 “OD ployssnoy “did POJeI Oo] * FE 6LOc/LEeL JEWNOP |elaUas

gt°99'¢ saayq 9 sobieyy yueg
69 0re'BL SIEMEIPUN NW WL [EOL
69° 0re'SL S/EMMEIPUTA LW
000 JUeJUNODAYy Ay YS [BIOL
ooo juejUNODoy AW NSW
00°0 PIED WPAN Xowy [e}01
o0°0 pied pay xawy
S626 Bunaxeyy 9 Guismanpy |e}oO]
S646 Bueyew y Guismeaapy
o0°0 PIGS SPooy JO SOD [EOL
00°0 PlOS Spooy jo yso5
000 SWOOU| pazvoBayeouy) je}OL
00°0 awosu| pazoBbayeoup
00°0 @WODU| JONPOd, JO SA|ES |E]OL.
00°0 @WO IU] JONpol, Jo sajes
000 SaIES |E}O]
00°0 sajes
L9°SSE'EL- 00°000'0! 00°0 SWOT] JOWIC [EOL
£96S¢'EL- 00°000"0L “ogy ployssnoy “~uwiAedal UeO7 - re BLOZ/LEIZL jewnor jelauas

49°GG¢'¢- BWOdU] JAayIO
OL°0- Swodu] Jsaaqu] [EOL
OL0- @WODU] JSaaju]
00°0S¢'/z- Aa|pelg pineg [ejoL
oo'0Se'£z- Aa|pesg piaeg
000 SWODU) BsuadKy a/qQeIII1g |EIOL
00°0 SWODU) asuadxy alqe|jiq
00'OSL'ZLL- yoddns piiyd pue Auowpy je}0 1
OO;OSL'ZLL- yoddng pyiy5 pue Auownpy
zB ecr' BOE sGulmey paulejay je}oL
c9 cer aoe sBulwey paureyay

eouejeg upaD ugqaq yids oway owen [py wnyn ajeq adap

 

6L0Z “Le Jequiaszeg jo sy
JaBbpe7] jesauasy
Aa|peig Auuag

SISeg |enI99y
oz/g90/z0

WY be-bb
g abey

 

 

 

92°SL1'S Saolas jeudIssajold y yee jejoL
92 GILES Sodas |EUOISSajold y |eba]
000 sayddng gor jejoL
000 saljddng gor
BL LLL'8Z sjuawieg Aajpeyg yore jeyol
BL LLL'8z sjuswiAeg Aajpesg yoer
e8B0L'Z pled JSAayU] [eyo]
z8'80L'Z pled Isaua]U]
LG LAL'SL 00°0 L2°829'| SoUeINSU] |EJOL
L6'bAL'SL £2°8Z9'L “OS PIOyYSsnoH = IG PuoVay OL « Pe GLOZ/LEVeL JEWINOf [eleuasy

PO ERS'EL aoueunsu|
G2 bel'9z 0070 OS ZSL' SPO0s) pjoyasnoy |ejo,
Ge LzL'9z OP ASL? “LOdS- “did Plosal OL * FE 6LOZ/LEVEL JEWINOS jeJauacy
SPregs'zz Spooy pjoyasnoy
$6 22L'9z YWESH /E}OL
96° ceL'9z yey
gE'S8s6's 00°0 86262 sqng pue sang jejo,
gE'e8S6's 86 ¢6L Of) PloyssnoyH =“ gIq pPuoqay Oo] * Fe 6LOC/LEVEL Jewinor jelauacy

Or S9L's sqng pue sang
90'9Sz's UONeBUOg [BIOL
$0'9S2's uoneucg
00°0 SIOJIEIJUOZT) |EJOL
00°0 sJ0}Ie7}U0
ooOrr's ooo oo cle

asuadxg Buyjnsuo5 jejo,
OO'Ofr's oO'S/E “OS ployssnoH =~" I Ploda OL * Pe 6LOZ/LEEL jewnor jEsauac)

 

 

 

ao'sso's asuadxy Buyjnsuo5
60°6e¢ sasuedxg Jayndwo’y jeyo
60°6¢¢ sasuedxg Jayndwioy
L0°ee2'r Buryyo|D jE}OL
LOSES? Bulyjoj9
00°0 ond | BF ABD [EVOL
000 yond] Pde
aoueleg ypag yqaq yids owls aweN [py wnn ayeq ada
6L02 ‘Le 4equisseg jo sy siseg jenuaoy
Jabpa7] jesauas oz/eo/zo

Asjpeig Auuag WY LZ:bb
9 abeg

 

 

 

 

 

000 JUSWISSAU] YEP) [BIOL
000 JUSaWISaAU] YER)
os ree's 00°0 6L0z¢'L san [e}OL
06° 789'6 6 '0¢e'L “OD PlOyssnoy =I Pode OL FE BLOZ/LEeL JEWNOP |eJeuag)

LL ras"s sanian
000 asuadxg pezuobayeour jejoy
o0°0 asuadxg pezuobajyeoupy
Le-2o0's9 00°0 92 9Cr'6 fanes] [EO]
L2-zo0's9 92 °9%F'6 “OD Ployssnoy = ~"d/Q pode OL FE 6LOZ/LE/ZL JeWwnor jeseuac,

S6°SZS'9S Jancis
OO'SeL S@SUSII] Y SOXe] [E}OL
O0°SSL Sasuaol] ¥ Saxe
se'99g SIUEUaIUIEYY Y suIeEdayY je}O)
se'99g SIUEUdaIUIEW YF sulEday
G2 96L'66 00°0 oo°S/L'8 SSE] FP USY [B}0)
Sc 96-66 OO'S/L'e “OD ployasnoy = "iq Ploday OL FE BLOZ/LE/eL jewinor jeluas

SZ -Z0'L6 asea] PB JUaY
o0°0 sasuadxy ajqesinquiay |e]o)
00°0 sesuadxg ajqesunquiay
OL cr Aanyaq 9 aBeysog jejo)
OL eer Muaalag 9 abeysog
00°0 SSUl4 Y SANJEUaY [e}OL
00°0 SOUly Y Sayjeuad
CLGLe'e Bune je},
ZLSLEe'’e Gumeg
90°0 sasuadxg ssauisng Jay |e}OL
00°0 sasuadxg ssauisng Jayio
8/61 WeEMYosS FP sayddng ayo |e}OL
8. 61 BEMYOS ¥ sayjddng aayo
09°¢00'/01 000 eS L6r's aualGAyY y JUaWUIEPalUZ Y sjeayy [e]OL
09°Z00'Z01 eS L6r's “OS Ployssnoy SUID F pooy FE 6LOe/LE/eL JEwnor |eseuac)

Z0°LES'S6 aualBAY QB JUSsWUIELa}UY y sjeay

aouejeg ypag uqeq wids OwslA winn eq adAy

 

6L0z ‘Le 4aquiadeg jo sy
JaBpa7 jeiauesy
Aajpeig Auuag

sIseg |eni09y
ozis0/co

WY L2-Lb
Labeg

 

 

 

 

WLOL

qu998 ON

 

00'0 TOOL PE ZzOLe PE

oo'O JUDIE OU |E}OL

00°0

6 OL6'r 6G'EZ 33, 351SM 1 SN BIOL

6r OL6'r BS Ez “OD PlOYsSNOH = 1 PuoDal oO] ° Pe 6LOZ/LE/ZL JEWINO? |EISUSC)

06 988'r 884 d0)SM11 SN

o0'0 SOIIUEGHVISIC UONEINUGISY [EO]

oo°0 S/IUEdaIISIQ UOEI|IUODay

00°0. BWISAAL] YEW) JO jUaWwAedaL UBOT [E}O)

00°0 SUYSAAU| YEH) JO JuawWAedal ueOy
aauejeg pag wq9q yids oway aweN Ipy winny meq aday

 

6L0Z ‘Le Jaquiadeg jo sy
Jabpa7 jesauas
Aajperg Auueg

SISeg jenua0y
ozs0/z0

WY be"Lb
